            Case 1:20-cv-08128-LLS Document 5 Filed 02/09/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL WINTERS,

                                   Plaintiff,
                                                                   20-CV-8128 (LLS)
                       -against-
                                                               ORDER OF DISMISSAL
THE STATE OF NEW YORK; GOVERNOR
ANDREW CUOMO,

                              Defendants.

LOUIS L. STANTON, United States District Judge:

         By order dated November 9, 2020, the Court directed Plaintiff to file an amended

complaint within sixty days. That order specified that failure to comply would result in dismissal

of the complaint. Plaintiff has not filed an amended complaint. Accordingly, the complaint, filed

in forma pauperis pursuant to 28 U.S.C. § 1915(a)(1), is dismissed under 28 U.S.C.

§ 1915(e)(2)(B)(ii).

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

SO ORDERED.

Dated:     February 9, 2021
           New York, New York

                                                               LOUIS L. STANTON
                                                                    U.S.D.J.
